Name: Commission Regulation (EEC) No 2287/91 of 30 July 1991 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1991/92 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 209/8 Official Journal of the European Communities 31 . 7 . 91 COMMISSION REGULATION (EEC) No 2287/91 of 30 July 1991 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1991/92 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation in accordance with the opinion of the Management Committee for Wine, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 38 (5) thereof, Whereas Commission Regulation (EEC) No 2721 /88 (3), as amended by Regulation (EEC) No 2181 /91 (4) lays down detailed rules for voluntary distillation, as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87 ; whereas Commission Regulation (EEC) No 2209/91 (*) fixes the prices, the aid and certain other factors applicable to preventive distillation for the 1991 /92 wine year ; Whereas, in view of the foreseeable situation on the market, the harvest forecasts and the level of end-of-year stocks, the quantities eligible should be fixed at levels which, in combination with the other distillation measures for the wine year, will enable the market to be stabilized, without however exceeding the quantities compatible with sound management of the market ; Article 1 1 . Preventive distillation of table wine and of wine suitable for yielding table wine as provided for in Article 38 of Regulation (EEC) No 822/87 is hereby introduced for the 1991 /92 wine year. The quantity of table wine or of wine suitable for yielding table wine which producers may have distilled in accor ­ dance with Regulation (EEC) No 2721 /88 shall be equal to 12 hectolitres per hectare. However, in the case of producers whose holdings are located in the Spanish part of wine-growing zones C, the total quantity of table wine or of wine suitable for yielding table wine which may be distilled must in no circumstances exceed 15 % of their table-wine production. The quantity of table wine produced to which the percen ­ tage referred to in the preceding subparagraph apply shall be, for each producer, that resulting from the sum of the quantities appearing as wine in the column headed 'Table wine' in the production declaration which he has submitted pursuant to Commission Regulation (EEC) No 3929/87 (6) where so required and the quantities obtained by himself after the date of submission of the said decla ­ ration and entered in the records provided for in Article 14 of Regulation (EEC) No 11 53/75 Q. 2. The area to be used when calculating the quantity of table wine or wine suitable for yielding table wine which Greek producers may have distilled shall be obtained by dividing the quantity given as wine in the table wine column of the production declaration, presented pursuant to Commission Regulation (EEC) No 3929/87. Whereas, given the low yields obtained in Spanish wine ­ growing areas, a maximum percentage of production that may be distilled in spain should be set so as to have comparable results in terms of a percentage of production for the entire Community ; Whereas, with a view to applying this Regulation it is necessary to know the areas cultivated for production , in order to determine the quantity which producers may have distilled ; whereas a high number of Greek producers do not have the necessary data owing to the administra ­ tion's delay in introducing the planned administrative structures ; whereas, so that the abovementioned produ ­ cers are not prevented from qualifying under the measure, provision should be made for the reference areas to be determined on the basis of a flat-rate yield for Greece as a whole ; Article 2 This Regulation shall enter into force on 1 September 1991 .(') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 163, 26 . 6 . 1991 , p. 6 . 0 OJ No L 241 , 1 . 9. 1988, p. 88. (4) OJ No L 202, 25. J. 1991 , p. 16 . O OJ No L 203, 26. 7. 1991 , p. 31 . (o) OJ No L 369, 29 . 12. 1987, p . 59 . 0 OJ No L 113, 1 . 5. 1975, p. 1 . 31 . 7 . 91 Official Journal of the European Communities No L 209/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission